                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                     AT KNOXVILLE

 MARTIN DALE ESTEP,                               )
                                                  )
               Plaintiff,                         )
                                                  )             No.:   3:18-CV-258-CLC-DCP
 v.                                               )
                                                  )
 CLAIBORNE COUNTY SHERIFF’S                       )
 DEPARTMENT, BRENT CLARK,                         )
 TAZEWELL POLICE DEPARTMENT,                      )
 JAKE WILLIAMS, and EDDIE HURLEY,                 )
                                                  )
               Defendants.                        )

                                  MEMORANDUM OPINION

       This is a pro se prisoner’s complaint under 42 U.S.C. § 1983. On February 11, 2019, the

Court entered an order providing that Plaintiff would have fifteen days from the date of entry of

the order to file an amended complaint [Doc. 7]. The Court also warned Plaintiff that if he failed

to timely comply with that order, the Court would dismiss this case for failure to prosecute and

failure to follow the orders of the Court [Id. at 2]. More than eighteen days1 have passed and

Plaintiff has not complied with this order.

       Federal Rule of Civil Procedure 41(b) gives this Court the authority to dismiss a case for

“failure of the plaintiff to prosecute or to comply with these rules or any order of the court.” See,

e.g., Nye Capital Appreciation Partners, L.L.C. v. Nemchik, 483 F. App’x 1, 9 (6th Cir. 2012);

Knoll v. Am. Tel. & Tel. Co., 176 F.3d 359, 362–63 (6th Cir. 1999). The Court considers four

factors when considering dismissal under Fed. R. Civ. P. 41(b):

       (1) whether the party’s failure is due to willfulness, bad faith, or fault; (2) whether
       the adversary was prejudiced by the dismissed party’s conduct; (3) whether the
       1
         Service of the Court’s previous order was made by mail pursuant to Rule 5(b)(2)(C) of
the Federal Rules of Civil Procedure. Accordingly, Plaintiff had an additional three days to comply
with the order. Fed. R. Civ. P. 6(d).
       dismissed party was warned that failure to cooperate could lead to dismissal; and
       (4) whether less drastic sanctions were imposed or considered before dismissal was
       ordered.

Wu v. T.W. Wang, Inc., 420 F.3d 641, 643 (6th Cir. 2005); see Reg’l Refuse Sys., Inc. v. Inland

Reclamation Co., 842 F.2d 150, 155 (6th Cir. 1988).

       As to the first factor, the Court finds that Plaintiff’s failure to respond to or comply with

the Court’s previous order is due to Plaintiff’s willfulness and/or fault. Specifically, Plaintiff’s

failure to respond to the Court’s order may be willful (if he received the order and declined to

respond), or it may be negligent (if he did not receive the order because he failed to update his

address and/or monitor this action as required by Local Rule 83.13). Either way, the first factor

weighs in favor of dismissal.

       As to the second factor, the Court finds that Plaintiff’s failure to comply with the Court’s

order has not prejudiced Defendants.

       As to the third factor, the record reflects that the Court warned Plaintiff that the Court

would dismiss this case if he failed to comply with the Court’s order [Doc. 7].

       Finally, as to the fourth factor, the Court finds that alternative sanctions would not be

effective. Plaintiff was a prisoner when he filed the complaint [Doc. 1], was granted leave to

proceed in forma pauperis in this case [Doc. 5], and has not pursued this case since filing his

inmate trust account statement more than seven months ago [Doc. 4].

       For the reasons set forth above, the Court concludes that the relevant factors weigh in favor

of dismissal of Plaintiff’s action pursuant to Rule 41(b). Accordingly, this action will be

DISMISSED for want of prosecution and failure to comply with the Court’s order pursuant to

Rule 41(b).




                                                 2
The Court CERTIFIES that any appeal from this order would not be taken in good faith.

AN APPROPRIATE ORDER WILL ENTER.


                                          /s/
                                          CURTIS L. COLLIER
                                          UNITED STATES DISTRICT JUDGE




                                      3
